711 S.E.2d 156 (2011)
STATE
v.
Dewan Kenneth BRENT.
No. 275P11-1.
Supreme Court of North Carolina.
July 6, 2011.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
Charlotte Gail Blake, Boone, for Brent, Dewan Kenneth.
Thomas J. Keith, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 6th of July 2011 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 6th of July 2011."